Case: 11-20387     Document: 00511856279         Page: 1     Date Filed: 05/15/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           May 15, 2012

                                       No. 11-20387                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee
v.

KAYODE AKAMO,

                                                  Defendant–Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:09-CV-667


Before KING, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM:*
        Defendant–Appellant Kayode Akamo appeals from the district court’s
order granting summary judgment to the Government and stripping Akamo of
his citizenship in this denaturalization action. The Government sought to
revoke Akamo’s citizenship under 8 U.S.C. § 1451(a) because it claimed that he
had concealed a material fact or made a willful misrepresentation in procuring
his citizenship. Specifically, the Government argued that Akamo pleaded guilty
to a conspiracy to commit mail fraud which was alleged to have begun in or

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20387    Document: 00511856279      Page: 2   Date Filed: 05/15/2012



                                  No. 11-20387

about December 1995; that the indictment further alleged as an overt act that
Akamo had, in furtherance of the conspiracy, rented a mailbox under a false
name on or about December 1, 1995; and that Akamo therefore concealed or
misrepresented his involvement in that conspiracy in January 1996, when he
checked the “No” box in response to a question on a naturalization form that
asked if, after his initial interview with an immigration examiner, he had
“knowingly committed any crime or offense[] for which [he had] not been
arrested.”
      The district court granted the Government’s motion for summary
judgment, determining that Akamo was collaterally estopped from arguing that
he initially rented the mailbox for entirely legal reasons—and was therefore not
involved in the conspiracy until after he became a citizen—because that issue
was identical to the issue in his criminal case, it was fully and vigorously
litigated, it was necessary to support his conviction, and there were no special
circumstances rendering it unfair to apply collateral estoppel. See United States
v. Shanbaum, 10 F.3d 305, 311 (5th Cir. 1994) (listing elements of collateral
estoppel).
      Akamo timely appealed, but his opening brief (he did not submit a reply
brief) does not address the district court’s collateral estoppel determination; his
brief does not include the words “collateral” or “estoppel”—instead, it merely
argues that “at the time he committed that act [renting the mailbox], it was not
part of the conspiracy.” Still, we will construe Akamo’s contention generously
as a challenge to the district court’s finding that the date on which Akamo
entered the conspiracy is an issue that was raised, litigated, and necessarily
decided in both his criminal case and this denaturalization action. We have
previously given a guilty plea preclusive effect in a subsequent civil case. See,
e.g., In re Grothues, 226 F.3d 334, 339 (5th Cir. 2000). By pleading guilty to the
crime charged in the underlying indictment, Akamo admitted to having been

                                        2
   Case: 11-20387   Document: 00511856279      Page: 3   Date Filed: 05/15/2012



                                  No. 11-20387

part of a conspiracy that began in December 1995. In other words, regardless
of Akamo’s intent with respect to renting the mailbox, he admitted by pleading
guilty to being part of a conspiracy in December 1995, which is identical to the
issue in this case. We therefore agree with the district court that Akamo is
collaterally estopped from arguing that he did not enter into the conspiracy until
after he was a citizen, and we affirm the district court’s order granting the
Government’s motion for summary judgment and revoking Akamo’s citizenship.
      AFFIRMED.




                                        3